UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1402


ANGELA BACHMAN, Personal Representative of the Estate of
Jeffrey Bachman,

                Plaintiff - Appellant,

          v.

TOYOTA MOTOR CORPORATION; TOYOTA MOTOR           SALES,   U.S.A.,
INCORPORATED, a California Corporation,

                Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         Catherine C. Eagles,
District Judge. (1:10-cv-00263-CCE-PTS)


Submitted:   October 20, 2011             Decided:   November 21, 2011


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
Hill, North Carolina, for Appellant.   Joel H. Smith, Shawn B.
Deery, BOWMAN AND BROOKE LLP, Columbia, South Carolina; Leslie
Lane Mize, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angela Bachman (“Bachman”), as personal representative

of the estate of Jeffrey Bachman, appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing her civil complaint.              The district court dismissed

the action on the grounds that it was barred by res judicata

because of Bachman’s earlier California action.                     See Jaffe v.

Accredited Surety & Cas. Co., 294 F.3d 584, 590-91 (4th Cir.

2002) (regarding       full    faith   and   credit   given    to    prior   state

court actions in any later federal suit).               We review de novo a

district court’s grant of a motion to dismiss under Fed. R. Civ.

P. 12(b)(6), see Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d

176,   179-80   (4th    Cir.    2009),   and   our    review   of    the     record

reveals no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.                Bachman v. Toyota Motor

Corp., No. 1:10-cv-00263-CCE-PTS (M.D.N.C. Apr. 14, 2011).                      We

dispense   with   oral        argument   because      the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2